Citation Nr: 0926227	
Decision Date: 07/14/09    Archive Date: 07/22/09

DOCKET NO.  06-13 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim for service connection for degenerative joint 
disease of the knees and legs (claimed as a knee and leg 
disorder).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1966 to February 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision of the 
Huntington, West Virginia Department of Veterans' Affairs 
(VA) Regional Office (RO).

In the September 2006 rating decision on appeal, the RO 
denied the Veteran's claim for service connection for 
degenerative joint disease of the knees and legs as no new 
and material evidence had been received.  Regardless of the 
RO's decision, the Board must find new and material evidence 
in order to establish its jurisdiction to review the merits 
of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 
1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 
(Fed. Cir. 2001).

This case was previously remanded by the Board in September 
2008 for further development.

The issue of service connection for degenerative joint 
disease of the knees and legs is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A December 1987 Board decision denied service connection 
for a bilateral knee and leg disability, finding that there 
was no evidence of an additional pathology involving the 
knees or legs during service and the Veteran's preexisting 
bilateral knee and leg disability was not aggravated by his 
period of service.

2.  The evidence added to the record since the December 1987 
Board decision was not previously submitted to agency 
decision makers, is not cumulative or redundant and, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim and raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The December 1987 Board decision that denied service 
connection for a bilateral knee and leg disability was final 
when issued.  38 U.S.C.A. § 7104 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.104(a) (2008).

2.  New and material evidence has been received, and the 
claim for service connection for degenerative joint disease 
of the knees and legs, previously claimed as bilateral knee 
and leg disability/disorder, is reopened.  38 U.S.C.A. § 5108 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

In light of the Board's favorable determination finding that 
new and material evidence has been received and the claim for 
service connection for degenerative joint disease of the 
knees and legs is reopened, no further discussion of VCAA 
compliance is needed at this time.  The Board acknowledges 
that the Veteran was partially informed of the information 
necessary to substantiate a claim based on the need for the 
submission of new and material evidence in May 2006 and 
October 2008 letters.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  In this regard, the Board points to the previous 
Board decision in September 2008, wherein the issue of 
service connection for degenerative joint disease of the 
knees and legs was remanded as the May 2006 VCAA notice did 
not properly inform the Veteran of the basis for the previous 
denial.  See Board Decision, September 2008.  In this 
decision, the Board found that, while the Veteran was 
informed that he was previously denied because of a failure 
to demonstrate a knee or leg disability was incurred in or 
aggravated by service, he was not informed that the prior 
Board denial in December 1987 was based on a disorder 
preexisting service for which no increase in the underlying 
cause of the disorder during service was shown.  See id.  In 
the October 2008 VCAA letter, the Veteran was again informed 
that he was previously denied because of a failure to 
demonstrate a knee or leg disability was incurred in or 
aggravated by service.

However, as the Board's finds that new and material evidence 
has been received and the claim for service connection for 
degenerative joint disease of the knees and legs is reopened, 
any potential lack of notice is not prejudicial and no 
further discussion of this matter is necessary at this time.  

Pertinent Laws and Regulations

A December 1987 Board decision denied service connection for 
a bilateral knee and leg disability, finding that there was 
no evidence of an additional pathology involving the knees or 
legs during service and the Veteran's preexisting bilateral 
knee and leg disability was not aggravated by his period of 
service.  The December 1987 Board decision that denied 
service connection for a bilateral knee and leg disability 
was final when issued, and was not appealed to the Court of 
Appeals for Veterans' Claims (Court) nor reconsidered.  38 
U.S.C.A. § 7104; 38 C.F.R. §§ 3.104(a), 20.1100 (2008).

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is received with respect to that claim.  38 U.S.C.A. 
§ 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).

VA must review all of the evidence received since the last 
final decision in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  
For purposes of determining whether new and material evidence 
has been received to reopen a finally adjudicated claim, the 
recently submitted evidence will be presumed credible.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine continues to be binding precedent).

Analysis 

The evidence of record at the time of the December 1987 RO 
decision included service treatment records and VA outpatient 
treatment reports.  Service treatment records reflect that 
the Veteran reported having leg cramps upon entry into active 
service and was treated for leg pain, reported as existing 
all his life, and a sprain of the right ankle.  On his 
separation examination the Veteran reported a history of 
rheumatic fever since early childhood with no sequela and 
myalgia in the legs with damp weather and no arthritis.  VA 
outpatient treatment reports from June 1987 reflect that the 
Veteran was treated for complaints of the legs and knees and 
was diagnosed with degenerative joint disease of the knees.  
At this time, he also reported a history of having rheumatic 
fever when he was a child and now has problems on and off 
with the knees.

The new evidence of record submitted after the December 1987 
Board decision includes the Veteran's multiple contentions, 
lay statements from family, friends and fellow service 
members, treatise information, a newspaper article from 
January 1967, VA outpatient treatment reports, private 
medical records and Social Security Administration records.  
In multiple statements presented throughout the duration of 
the appeal, the Veteran contends that his active service 
caused his current degenerative joint disease of the knees 
and legs and in fact, actually aggravated a preexisting leg 
injury, namely rheumatoid arthritis.  Several lay statements 
submitted by family and friends report that the Veteran 
sustained a cold injury in service and subsequently had cold 
intolerance, cracking joints and nail fungus.  Treatise 
information submitted by the Veteran explains nature of 
arthritis and cold injuries, including frostbite arthritis.  
A newspaper article from January 1967 reported that heavy 
snow blanketed Army border units northeast of Munich, 
Germany, including near the Czech border.  

VA outpatient treatment reports from June 1987 and from May 
2004 to November 2007 reflect that the Veteran had reported a 
history of frostbite in 1967 and was diagnosed with 
degenerative joint disease, especially in the knees, and 
frostbite with neuropathy.  Private medical records from July 
1992 to October 2008 reflect that the Veteran complained of 
stiffness in the knees, and numbness in the legs and he was 
variously diagnosed with a life long history of 
polyarthralgia, degenerative joint disease and neuropathy of 
the lower extremities.  An October 2008 letter from the 
Veteran's private treating physician reported that the 
Veteran had an issue with his bilateral knees due to carrying 
equipment resulting in post-traumatic degenerative changes in 
relation to his service.  

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) noted that new evidence could be sufficient to 
reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
Veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  Id. at 1363.

The Board finds that the newly received evidence, when 
considered in conjunction with the previous evidence of 
record, presents a more complete picture of the origin of the 
Veteran's degenerative joint disease of the knees and legs 
and relates to an unestablished fact regarding possible 
incurrence or aggravation in service and nexus to service 
that is necessary to substantiate the Veteran's claim for 
service connection for degenerative joint disease of the 
knees and legs.  The evidence is not considered cumulative or 
redundant of the evidence of record at the time of the final 
December 1987 Board decision, and furnishes a reasonable 
possibility of substantiating the Veteran's claims for 
service connection for degenerative joint disease of the 
knees and legs.  Therefore, the Veteran's claim for service 
connection for degenerative joint disease of the knees and 
legs is reopened.  See 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been received, service 
connection for degenerative joint disease of the knees and 
legs is reopened, and is granted to this extent only.


REMAND

The determination that the claim is reopened does not end the 
inquiry.  Rather, the claim now must be considered on the 
merits.  However, the Board finds that there is a further VA 
duty to assist the Veteran in developing evidence pertinent 
to his claim for degenerative joint disease of the knees and 
legs.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2008); 38 
C.F.R. § 3.159 (2008).  


In considering the service treatment records indicating 
preexisting leg and knee disabilities, including leg cramps, 
leg pain and rheumatic fever since early childhood, treatment 
for leg problems during active service, including leg pain, a 
sprained right ankle and myalgia in the legs and no 
arthritis, the post-service medical evidence of current 
treatment for degenerative joint disease of the knees, lay 
statements from the Veteran's wife and fellow service members 
and the October 2008 private physician's opinion relating the 
Veteran's post-traumatic degenerative changes to active 
service, a VA examination is necessary to obtain an opinion 
as to whether the Veteran's current degenerative joint 
disease of the knees and legs is related to or aggravated by 
his military service.  38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006); Locklear v. Nicholson, 
20 Vet. App. 410 (2006).  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should schedule the Veteran 
for a VA examination by an appropriate 
specialist to determine the current nature 
of his knee and leg disabilities, to 
include degenerative joint disease.  The 
claims folder must be made available to 
and reviewed by the examiner in connection 
with the examination, to include a review 
of service treatment records, the October 
2008 private opinion and a copy of this 
remand.  All tests deemed necessary should 
be conducted.  The examiner should provide 
a diagnosis of any disorders found.  

The examiner is asked to address whether 
the Veteran's degenerative joint disease 
of the knees and legs, preexisted his 
active service.  If so, the examiner 
should express an opinion as to whether it 
is more likely, less likely, or at least 
as likely as not that the Veteran's 
degenerative joint disease of the knees 
and legs was aggravated by the Veteran's 
active service, beyond the natural 
progression of the condition.  If 
degenerative joint disease of the knees 
and legs did not preexist the Veteran's 
active service, the examiner should 
express an opinion as to whether it is 
more likely, less likely, or at least as 
likely as not that the Veteran's 
degenerative joint disease of the knees 
and legs is related to his active military 
service.  The rationale for all opinions 
expressed should be provided in a legible 
report.

2.  After the development requested above 
has been completed to the extent possible, 
the record should again be reviewed.  If 
the benefits sought on appeal remain 
denied, the appellant and representative, 
if any, should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.  The case 
should then be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
	
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


